By the Court, Bronson, Ch. J.
We adhere to the opinion expressed in The Manufacturers’ Bank v. St. John, (5 Hill, 497,) that the warrant of attorney did not authorize the entry of a judgment in this state.
Although more than a year has elapsed since the judgment was entered, the motion is not made on the ground of mere irregularity. It involves a substantial matter of right. A judgment has been entered against the defendants without authority. The statute does not apply to such a case. (Dederick’s Adm. v. Richley, 19 Wend. 108.) The defendants have lost no time in making the motion after they were informed of the judgment.
This is not a case for leaving the defendants to an action against the attorney who appeared in their names and confessed the judgment. The plaintiffs were parties to that transaction. They did what the creditor always does in such cases, presented the warrant, and requested the attorney to act under it. Although it is probable that neither they nor the attorney supposed they were doing a wrong, yet a wrong was done ; and as the plain *259tiffs were concerned in it, they can claim no benefit under it. It is not like a case where an attorney appears and acts for a defendant, without any knowledge on the part of the plaintiff that the attorney is acting without authoritv.
Motion granted.